Cuyahoga App. No. 86009, 2005-Ohio-6632. Reported at 109 Ohio St3.d 1420, 2006-Ohio-1967, 846 N.E.2d 531. On motion for reconsideration. Motion for reconsideration granted to the following extent:
The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed January 9, 2006:
“Whether the double dismissal rule contained in Rule 41(A) of the Ohio Rules of Civil Procedure applies to plaintiffs voluntary dismissal of claims pursuant to Rule 41(A)(2) of the Ohio Rules of Civil Procedure.”
Pfeifer, J., dissents.
The conflict case is Van Beusecum v. Continental Builders, Delaware App. No. 04-CAE-01-008, 2004-Ohio-7261.
*1510Sua sponte, cause consolidated with 2006-0310, Olynyk v. Andrish, Cuyahoga App. No. 86009, 2005-Ohio-6632.